885 F.2d 867Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elijah WHITE, Petitioner-Appellant,v.STATE of SOUTH CAROLINA, Respondent-Appellee.
No. 89-6536.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Sept. 18, 1989.

Elijah White, appellant pro se.
Frank Louis Valenta, Jr., Office of the Attorney General of South Carolina, for appellee.
Before DONALD RUSSELL, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Elijah White appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    White v. State of South Carolina, C/A No. 87-2578-3 (D.S.C. Dec. 16, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Because White's first motion to reconsider should be treated as a timely motion to alter or amend judgment under Fed.R.Civ.P. 59, it tolled the period for filing an appeal.  His notice of appeal was filed within thirty days of the district court's denial of the Rule 59 motion and is thus timely